ON MOTION
PER CURIAM.

ORDER

Joseph L. Herbert moves for reconsideration of the court’s order that denied his motion for leave to proceed in forma pauperis because he had not completed the form. We consider whether this petition for review must be dismissed as premature because Herbert has not petitioned from a final Merit Systems Protection Board order in Board case no. PH0881060170-I-1.
Concerning the motion for reconsideration, Herbert submits a completed in for-ma pauperis application motion and form. The motion for reconsideration is granted and the motion for leave to proceed in forma pauperis is granted.
Concerning the timeliness of Herbert’s petition for review, we note that on May 19, 2006 Herbert timely filed at the Board a petition for review of the Administrative Judge’s decision. Thus, there is no final Board decision at this time. Until the Board acts on his petition for review, Herbert may not petition this court for review. 5 U.S.C. § 7703 (petition for review may be filed from a final Board decision or order). Herbert may timely file a petition for review from any final adverse Board decision or order, when appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) Herbert’s motion for reconsideration of the court’s order denying his motion for leave to proceed in forma pauperis is granted. Herbert’s motion for leave to proceed in forma pauperis is granted.
(2) The petition for review is dismissed as premature.
(3) Each side shall bear its own costs.